IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ENRICO F. LANZA, JR., Civil No. 3:17-cv-1318
Plaintiff . (Judge Mariani)
Vv. .
MICHAEL A. MOCLOCK, M._D., et al.,
Defendants
MEMORANDUM
Plaintiff, Enrico Lanza (“Lanza”), an inmate currently confined at the State
Correctional Institution at Coal Township, Pennsylvania (“SCi-Coal Township’), filed the
instant petition for writ of mandamus (Doc. 42), wherein he seeks an Order from this Court
compelling prison officials at SCI-Coal Township to provide him with specific medical
treatment. For the reasons set forth below, the Court will deny the petition.
L. Discussion
Pursuant to 28 U.S.C. § 1361, “[t]he district courts shall have original jurisdiction of
any action in the nature of mandamus to compel an officer or employee of the United States
or any agency thereof to perform a duty owed to the plaintiff”. Mandamus is a drastic
measure “to be invoked only in extraordinary situations.” Sfehney v. Perry, 101 F.3d 925,
935 (3d Cir. 1996) (quoting Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, (1980)).
“Before a writ of mandamus may issue, a party must establish that (1) no other adequate

means exist to attain the relief he desires, (2) the party’s right to issuance of the writ is clear
and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.
Perry, 558 U.S. 705, 710 (2010) (per curiam) (quotation marks and punctuation omitted).
Lanza seeks a writ of mandamus compelling prison officials to provide specific
medical treatment for his leg and foot. “[T]he govemmentt ] [is] obligat[ed] to provide
medical care for those whom it is punishing by incarceration.” Estelle v. Gamble, 429 U.S.
97, 103 (1976). However, “[a] prisoner does not have the right ‘to choose a specific form of
medical treatment.” Lasko v. Watts, 373 F. App’x 196, 203 (3d Cir. 2010) (citation omitted).
Therefore, Lanza is not entitled to the medical care of his choosing. See Hudson v.
McMillian, 503 U.S. 1, 9 (1992) (citing Estelle, 429 U.S. at 103-04) (noting that “society does
not expect that prisoners will have unqualified access to health care” or to the medical
treatment of their choosing). Lanza has thus failed to establish that he has a “clear and
indisputable right” to the specific medical treatment that he requests or that Defendants
have a clear nondiscretionary duty to provide the requested relief. See Maxwell v. United
States, 2008 WL 4609996, at *2 (M.D. Pa. 2008) (citation omitted) (dismissing inmate
request for mandamus relief to compel the Federal Bureau of Prisons to provide him with
medical care because, inter alia, “there is no clear non-discretionary duty placed upon the
[Federal Bureau of Prisons] to provide prisoners with a specific type of treatment’). As

such, issuance of a writ of mandamus in this case is inappropriate.
ll. | Conclusion
Based on the foregoing, the Court will deny the petition for writ of mandamus. A

separate Order shall issue.

ee
Dated: August_7_, 2019

 

Robert D. Mariani
United States District Judge
